
	

116 SRES 327 ATS: Designating September 23, 2019, as “National Falls Prevention Awareness Day” to raise awareness and encourage the prevention of falls among older adults. 
U.S. Senate
2019-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 327
		IN THE SENATE OF THE UNITED STATES
		
			September 24, 2019
			Ms. Collins (for herself, Mr. Casey, Mr. Scott of South Carolina, Mrs. Gillibrand, Ms. McSally, Mr. Blumenthal, Mr. Hawley, Ms. Warren, Mr. Braun, Mr. Jones, Mr. Scott of Florida, Ms. Sinema, and Ms. Rosen) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating September 23, 2019, as National Falls Prevention Awareness Day to raise awareness and encourage the prevention of falls among older adults. 
	
	
 Whereas individuals who are 65 years of age or older (referred to in this preamble as older adults) are the fastest growing segment of the population in the United States, and the number of older adults in the United States will increase from approximately 52,000,000 in 2018 to an estimated 95,000,000 by 2060;
 Whereas approximately 30 percent of older adults in the United States fall each year, with each 5-year increment in age increasing the risk of falls;
 Whereas falls are the leading cause of both fatal and nonfatal injuries among older adults; Whereas, in 2018, approximately 3,000,000 older adults were treated in hospital emergency departments for fall-related injuries, and nearly 870,000 of those older adults were subsequently hospitalized;
 Whereas, in 2017, more than 31,000 older adults died from injuries related to unintentional falls, and the death rate from falls of older adults in the United States is expected to continue to sharply rise to more than 100,000 per year by 2030;
 Whereas, in 2015, the total direct medical cost of fall-related injuries for older adults, adjusted for inflation, was approximately $50,000,000,000;
 Whereas, if the rate of increase in falls is not slowed, the annual cost of fall injuries will surpass $100,000,000,000 by 2030; and
 Whereas evidence-based programs reduce falls by utilizing cost-effective strategies, such as exercise programs to improve balance and strength, medication management, vision improvement, reduction of home hazards, and fall prevention education: Now, therefore, be it
		
	
 That the Senate— (1)designates September 23, 2019, as National Falls Prevention Awareness Day;
 (2)recognizes that there are proven, cost-effective falls prevention programs and policies; (3)commends the 72 member organizations of the Falls Free Coalition and the falls prevention coalitions in 43 States and the District of Columbia for their efforts to work together to increase education and awareness about preventing falls among older adults;
 (4)encourages businesses, individuals, Federal, State, and local governments, the public health community, and health care providers to work together to raise awareness of falls in an effort to reduce the incidence of falls among older adults in the United States;
 (5)recognizes the Centers for Disease Control and Prevention for its work developing and evaluating interventions for all members of health care teams to make falls prevention a routine part of clinical care;
 (6)recognizes the Administration for Community Living for its work to promote access to evidence-based programs and services in communities across the United States;
 (7)encourages State health departments and State units on aging, which provide significant leadership in reducing injuries and related health care costs by collaborating with organizations and individuals, to reduce falls among older adults; and
 (8)encourages experts in the field of falls prevention to share their best practices so that their success can be replicated by others.
			
